ORDER
The Respondent is presently suspended from the practice of law by this Court’s Order entered on September 17, 1992. On that date, she was indefinitely suspended pending the outcome of her appeal from the judgment of conviction in the United States District Court for the District of Massachusetts in Case No. 91-103224. Respondent did not contest that suspension. That appeal has been denied.
On April 7, 1994, pursuant to Article III, Rule 13, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that she freely and voluntarily consents to disbarment and that she is fully aware of the implications of submitting her consent. Respondent requested that the effective date of her disbarment be September 17, 1992, the date she consented to suspension.
Upon review of Respondent’s affidavit, and after hearing the representations of counsel, we deem such an order appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed that the Respondent Janet M. Pezzullo, be and she is hereby disbarred on consent from engaging in the practice of law. The effective date of this order is September 17, 1992.